In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-0592V
                                   Filed: November 10, 2016
                                       TO BE PUBLISHED

*********************************
DAVID DUNCAN,                                     *
                                                  *
                         Petitioner,              *
v.                                                *       Attorneys’ Fees and Costs;
                                                  *       Appropriate Hourly Rate; Rate for
SECRETARY OF HEALTH                               *       Travel; Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Isaiah Kalinowski, Maglio, Christopher and Toale, PA, (DC), Washington, DC, for
       petitioner.
Michael Milmoe, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

      On July 11, 2014, David Duncan filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act” or “Program”). Petitioner alleges he suffered pain and weakness in his
shoulder and arm following the administration of the tetanus, diphtheria, and acellular
pertussis (“Tdap”) vaccine on October 26, 2012. Petition at 1, 4. (ECF No. 1). On
March 18, 2016, the undersigned issued a decision awarding $193,000.00 in
compensation to petitioner based on respondent’s proffer to which petitioner agreed.
(ECF No. 51). Judgment entered on March 25, 2016. (ECF No. 53).


1 Because this decision contains a reasoned explanation for the action in this case, the undersigned
intends to post it on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On September 21, 2016, petitioner filed a motion requesting $44,407.70 in
attorneys’ fees and $1,789.22 in attorneys’ costs for a total amount of $46,196.92 in
attorneys’ fees and costs. Motion for Attorneys’ Fees and Costs (“Pet. Motion”) at ¶¶ 2-
3 (ECF No. 56). Petitioner incurred out-of-pocket expenses in the amount of $588.76.3
Thus, petitioner seeks a total award in the amount of $46,785.68.

        For the reasons discussed below, the undersigned reduces this amount and
awards $41,583.15 in attorneys’ fees, $1,789.22 in attorneys’ costs, and $588.76 for
petitioner’s out-of-pocket expenses for a total award of $43,961.13 in attorneys’ fees
and costs.

        I.      Procedural History

      Petitioner filed her petition on July 11, 2014, and the case was assigned to the
Special Processing Unit (“SPU”). During the next 40 days, petitioner filed his medical
records, affidavit, and statement of completion. See Exhibits 1-6 (ECF Nos. 7-8, 10);
Statement of Completion (ECF No. 11). Two weeks later, petitioner filed additional
medical records. See Exhibits 7-8 (ECF No. 12).

        On October 6, 2014, respondent filed a status report indicating that “[her] position
is that if the Chief Special Master determines that petitioner did in fact receive a
vaccination in his left shoulder on October 26, 2012, respondent will concede that
petitioner meets the statutory requirements for demonstrating an on-Table case of
brachial neuritis.” (ECF No. 14). On October 8, 2014, the special master to whom the
case was formerly assigned issued a Ruling on the Facts, finding petitioner received the
Tdap vaccine in his left shoulder on October 26, 2012. (ECF No. 15). Respondent was
ordered to file a Rule 4 Report. Id.

      An initial status conference was held on October 23, 2014. During the call,
respondent’s counsel confirmed that respondent was conceding the case in light of the
October 8, 2014 Factual Ruling. A Ruling on Entitlement, finding compensation
appropriate in the case, was issued on October 28, 2014. (ECF No. 16).

      During the subsequent year, the parties attempted to informally settle the issue of
damages in this case. See, e.g., Order, issued Aug. 26, 2015 (describing the status
conference conducted that same day) (ECF No. 34). The case was assigned to the
undersigned on September 9, 2015.

      A status conference was conducted by the undersigned on November 3, 2015,
and a hearing was scheduled for December 8, 2015 at the United States Court of
Federal Claims. See Order, issued Nov. 9, 2015 (ECF No. 40). Prior to the hearing,

3 In compliance with General Order #9, petitioner filed a signed statement indicating she incurred out-of-

pocket expenses in the amount of $588.76. See Exhibit 34, filed as an Attachment to Pet. Motion.
Additionally, in accordance with General Order #9, petitioner’s counsel indicated in the motion for
attorneys’ fees and costs that petitioner incurred out-of-pocket expenses in the amount of $588.76. See
Pet. Motion at ¶ 4.


                                                     2
petitioner submitted his pre-hearing submissions which included a description of the
disputed areas and documentation regarding petitioner’s lost wages (specifically
calculations regarding any lost overtime) and unreimbursable expenses.

        At the hearing, the undersigned heard testimony from petitioner. She ordered
petitioner to file updated medical records and additional documentation. See Exhibits
17-31 (ECF Nos. 45-48). The parties participated in further discussions, and an
agreement was reached in March 2016. Respondent filed a Proffer on March 18, 2016.
(ECF No. 49). The undersigned awarded compensation in the amount of $193,000.00
based on respondent’s Proffer to which petitioner agreed. (ECF No. 51). Judgment
entered on March 25, 2016. (ECF No. 53).

      Petitioner filed his motion for attorneys’ fees and costs on September 21, 2016.
(ECF No. 56). Respondent filed her response approximately three weeks later. See
Respondent’s Response to Pet. Motion (“Res. Response”), filed Oct. 11, 2016 (ECF No.
57). Respondent’s response contained standard language she has included in
numerous vaccine cases since early February 2016.

         Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that she “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent further “asserts that a reasonable amount for fees and
costs in the present case would fall between $12,000.00 to $14,000.00” but provides
little basis or explanation for how she arrived at this proposed range. Id. at 3.

         On October 18, 2016, petitioner filed a reply, disagreeing with respondent’s
assertion that she has no role in the resolution of attorneys’ fees and costs and
criticizing the range of fees and costs proposed by respondent as meaningless. (ECF
No. 58). Petitioner contends that “Respondent’s position has caused the Court to
occasionally, sua sponte, conduct its own inquiry into petitioners’ motions for fees and
costs [which] puts the Court in the problematic position of serving as inquisitor as well
as the finder of fact.” Id. at 2. Petitioner argues that “this scenario can deny petitioners
the opportunity to address specific issues with the requested fees and costs . . . [u]nless
the Court requests clarification from petitioner before issuing a decision.” Id.

       The matter is now ripe for adjudication.

       II.    Legal Standard for Determining the Amount of Fees and Costs

       Since petitioner was awarded compensation for her injury, she is entitled to an
award of reasonable attorneys’ fees and costs. § 15(e)(1) (emphasis added). As the
Federal Circuit noted, attorneys’ fees and costs were “not expected to be high” due to
the “no-fault, non-adversarial system” set forth in the Vaccine Act. Saxton ex rel. v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1520 (Fed. Cir. 1993) (quoting H.R. REP.
NO. 99-908, at 36 reprinted in 1986 U.S.C.C.A.N. 6344, 6377). Reasonable attorneys’


                                             3
fees are calculated by multiplying a reasonable hourly rate by a reasonable number of
hours expended on litigation, the lodestar approach. Avera v. Sec’y of Health & Human
Servs., 515 F.3d 1343, 1347-48 (Fed. Cir. 2008) (quoting Blum v. Stenson, 465 U.S.
886, 888 (1984)); Saxton, 3 F.3d at 1521.

       A petitioner’s counsel in the Vaccine Program is paid the forum rate unless the
bulk of the work is performed in a locale other than the forum (District of Columbia) and
the local rate is very significantly lower than the forum rate. Avera, 515 F.3d at 1349. If
these two requirements are met, the Davis exception applies, and that petitioner’s
counsel is paid according to the local rate. Id.; see Davis County Solid Waste
Management and Energy Recovery Special Service District v. United States
Environmental Protection Agency, 169 F.3d 755 (D.C. Cir. 1999).

      Although not explicitly stated in the statute, the requirement that only reasonable
amounts be awarded applies to costs as well as fees. See Perriera v. Sec’y of Health &
Human Servs., 27 Fed. Cl. 29, 34 (1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994).
Reasonable expert costs are calculated using the same lodestar method as is used
when calculating attorneys’ fees. Masias v. Sec’y of Health & Human Servs., No. 99-
697V, 2009 WL 1838979, at *37 (Fed. Cl. Spec. Mstr. June 12, 2009).

        Special masters have “wide latitude in determining the reasonableness of both
attorneys’ fees and costs.” Hines v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750,
753 (Fed. Cl. 1991). They are entitled to rely on their prior experience and, based on
experience and judgment, may reduce the number of hours to an amount reasonable
for the work performed. Saxton, 3 F.3d at 1521. A line-by-line evaluation of the billing
records is not required. Wasson v. Sec’y of Health & Human Servs., 24 Cl. Ct. 482, 483
(Fed. Cl. 1991) aff’d in relevant part, 988 F.2d 131 (Fed.Cir.1993) (per curiam).

        The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson, 24 Cl. Ct. at 484. She “should present
adequate proof [of the attorneys’ fees and costs sought] at the time of the submission.”
Id. at 484 n.1. Petitioner’s counsel “should make a good faith effort to exclude from a
fee request hours that are excessive, redundant, or otherwise unnecessary, just as a
lawyer in private practice ethically is obligated to exclude such hours from his fee
submission.” Hensley v. Eckhart, 461 U.S. 424, 434 (1983).

       III.   Appropriate Amount of Attorneys’ Fees and Costs

              A. Appropriate Hourly Rates

        Petitioner seeks attorneys’ fees in the amount of $44,407.70 which reflects the
following hourly rates: $325 for work performed in 2013, $333 for work performed in
2014, $341 for work performed in 2015, and $349 for work performed in 2016 by
petitioner’s counsel, Isaiah Kalinowski, and $105 to $145 for work performed by various
paralegals at petitioner’s counsel’s firm, Maglio, Christopher & Toale, PA (“the Maglio
firm”). Exhibit 32 at 1-29, filed as an Attachment to Pet. Motion.


                                             4
        To support the hourly rates sought, petitioner has filed numerous documents,
including declarations from Mr. Kalinowski and Altom Maglio, the managing partner at
his firm. See Exhibits 35-39, filed as Attachments to Pet. Motion.

                   1. Hourly Rate for Petitioner’s Counsel, Isaiah Kalinowski

         According to Mr. Kalinowski’s declaration, he was admitted to practice in New
York on October 31, 2005. Exhibit 35 at ¶ 2. Following roughly eighteen months at a
litigation firm specializing in areas other than vaccine law, he worked as a law clerk in
the Office of Special Masters, U.S. Court of Federal Claims, for almost four years. Id. at
¶ 6. After leaving the court in late 2010, he joined the Maglio firm as the first full-time
employee of the Washington, DC office. Id. at ¶¶ 6-7. His practice consists primarily of
Vaccine Program cases, and he has presented CLE-accredited programs at the three
most recent judicial conferences of the U.S. Court of Federal Claims. Id. at ¶¶ 8, 10.
As explained in Mr. Maglio’s declaration, Mr. Kalinowski’s rates were set by the law
firm’s fees committee in light of the court’s recent decision in McCulloch.4 Exhibit 36 at
¶ 13-14.

       In the McCulloch case, Special Master Gowen exhaustively examined the
question of appropriate hourly forum rates in the Vaccine Program following the
breakdown of respondent’s long standing agreement with petitioner’s counsel in that
case. See McCulloch, 2015 WL 5634323, at *3-4 (for background information regarding
these events). Special Master Gowen determined the appropriate rates for the
attorneys at that firm but also established tiered ranges of appropriate forum rates
based on years of legal experience. The reasoning and hourly rates set in McCulloch
have since been widely followed.

       After discussing the potential approaches to setting a forum rate and reviewing
cases and material from both within and without the Vaccine Program, Special Master
Gowen concluded in McCulloch that the following factors should be considered when
determining the appropriate hourly rate: (1) the prevailing rate for comparable legal work
in Washington, DC; (2) the prevailing rate for cases in the Vaccine Program; (3) the
experience of the attorney(s) in question within the Vaccine Program; (4) the overall
legal experience of the attorney(s); (5) the quality of work performed by the attorney(s)
in vaccine cases; and (6) the reputation of the attorney(s) in the legal community and
community at large. McCulloch, 2015 WL 5634323, at *17. He calculated the following
ranges for reasonable forum rates in Vaccine Program cases:

       $350 to $425 per hour for attorneys with 20 or more years of experience;
       $300 to $375 per hour for attorneys with 11 to 19 years of experience;
       $275 to $350 per hour for attorneys with eight to ten years of experience;
4 McCulloch v. HHS, No. 09-293V, 2015 WL 5634323 (Fed. Cl. Spec. Mstr. Sept. 1, 2015). Although the
parties in McCulloch did not seek review, much of the reasoning of the McCulloch decision was later
examined approvingly in Garrison v. HHS, No. 14-762V, --- Fed. Cl. ---, 2016 U.S. Claims LEXIS 1274,
(Fed. Cl. Aug. 17, 2016).


                                                  5
          $225 to $300 per hour for attorneys with four to seven years of experience; and
          $150 to $225 per hour for attorneys with less than four years of experience.

Id. at *19. Special Master Gowen noted that “[t]he higher end of the range should be
awarded to those with significant Vaccine Program experience who perform high quality
legal work in vaccine cases.” Id. He added that an attorney’s level of experience may
be increased for legal work performed during law school such as an internship in the
Vaccine Program or prior judicial clerkship, especially for attorneys with experience of
less than four years. Id. The undersigned finds the McCulloch decision, which is
extensively reasoned, to be highly persuasive and adopts its reasoning, as well as the
above ranges, for the instant analysis.

         Since Mr. Kalinowski is located in the forum, Washington, DC, he is
unquestionably entitled to forum rates. Thus, it is only necessary to determine his years
of experience and hourly rate within the appropriate range considering the factors
described by Special Master Gowen. Mr. Kalinowski had eight to ten years of
experience in 2013-15 and did not reach the 11 year level until 2016. Although the
rates requested by petitioner, $325, $333, and $341 for years 2013-15, are within the
range proposed in McCulloch for an attorney with eight to ten years, $275 to $350 per
hour, the undersigned finds $325 is an appropriate hourly rate for Mr. Kalinowski’s work
for all three years. The undersigned recently awarded this rate for work performed by
Mr. Kalinowski in 2014-15 in a reasoned decision in McGrath v. Sec’y of Health &
Human Servs., No. 15-275V (Fed. Cl. Spec. Mstr. Oct. 27, 2016). As noted in that
decision, the hourly rate of $325 is consistent with the rate paid in McCulloch for work
performed by several associates with only two to three years less experience than Mr.
Kalinowski.5 Furthermore, an examination of fee decisions for other attorneys being
paid at forum rates reveals that a rate of $325 for work performed in 2013-15 is
appropriate given the rates awarded attorneys with greater legal experience, including
substantial experience in the Vaccine Program. See, e.g., Al-Uffi v. Sec'y of Health &
Human Servs., No. 13-956V, 2015 WL 6181669, at *11 (Fed. Cl. Spec. Mstr. Sept. 30,


5   Specifically, the following rates were awarded in the McCulloch decision:

Kevin Conway (45 years legal experience, 26 years vaccine experience)           $415
Ronald Homer (24 years legal experience, 22 years vaccine experience)           $400
Sylvia Chin-Caplan (30 years legal experience, 22 years vaccine experience)     $400
Christine Ciampolillo (6 years vaccine experience)                              $300
Amy Schwader (7 years vaccine experience)                                       $285
Joseph Pepper (6 years legal experience, 5 years vaccine experience)            $290
Meredith Daniels (5 years vaccine experience)                                   $280
Law Clerks                                                                      $145
Paralegals                                                                      $135

McCulloch, 2015 WL 5634323, at *19-21.


                                                       6
2015) (awarding an hourly rate of $350 for Andrew Downing, an attorney with 19 years
of legal experience).

        Two of my colleagues recently addressed the issue of Mr. Kalinowski’s rate for
work performed 2012-14. See Scharfenberger v. Sec’y of Health & Human Servs., No.
11-221V, 2015 WL 3526559 (Fed. Cl. Spec. Mstr. May 15, 2015), aff’d 124 Fed. Cl. 224
(2015); O’Neill v. Sec’y of Health & Human Servs., No. 08-243V, 2015 WL 2399211
(Fed. Cl. Spec. Mstr. Apr. 28, 2015). In Scharfenberger, the special master determined
that attorneys’ fees should be awarded based upon an hourly rate of $305 for Mr.
Kalinowski’s work performed in 2014. 2015 WL 3526559, at *10. In O’Neill, the special
master determined that it was appropriate to award a slightly higher rate of $325 per
hour for work performed by Mr. Kalinowski in 2012-13. 2015 WL 2399211, at *7. The
undersigned agrees that Mr. Kalinowski’s 2013-15 work should be compensated at a
rate of $325 per hour which falls in the upper half of the applicable McCulloch range.

        For work performed in 2016 by Mr. Kalinowski, petitioner requests an hourly rate
of $349. In 2016, Mr. Kalinowski moved into the next higher McCulloch range, 11 to 19
years of experience.6 The McCulloch range for this level of experience is $300 to $375.
Thus, the rate requested for Mr. Kalinowski’s work in 2016 is within the appropriate
McCulloch range, though in the upper half of this range. Again, Mr. Kalinowski’s time as
a law clerk and extensive experience in the Vaccine Program warrant a higher hourly
rate within his corresponding McCulloch range. The undersigned finds the requested
rate to be appropriate.

       In support of the requested hourly rates, petitioner has filed declarations from
numerous attorneys and one paralegal in other law firms, some of which have been filed
in other cases, an order awarding attorneys’ fees and costs in a Florida civil case, and
expert reports regarding attorneys’ fees and curricula vitae from William Murphy and
Steven Tasher, filed previously in Scharfenberger and O’Neill, respectively. See
Exhibits 37-39. None of these individuals appear to have experience in the Vaccine
Program. Like the special master in Scharfenberger, the undersigned does not find this
evidence particularly helpful. See Scharfenberger, 2015 WL 3526559, at *8.

      Considering Mr. Kalinowski’s skill, experience, quality of work, and reputation
and the undersigned’s experience evaluating fee applications in Vaccine Act cases, the
undersigned finds that the appropriate hourly rate for Mr. Kalinowski’s work performed
in 2013-15 is $325 and in 2016 is $349.




6Although Mr. Kalinowski reached this 11 year mark on October 31, 2016, the undersigned declines to
penalize him for providing more accurate information than is often provided in these cases, i.e. the exact
date of his licensure rather than simply the year. Exhibit 35 at ¶ 2. Going by the year of his licensure, Mr.
Kalinowski is considered as being in the 11 to 19 year range for work performed in 2016.


                                                      7
                 2. Discounted Rate for Hours Spent Traveling

        Petitioner seeks payment for travel time expended by Mr. Kalinowski to visit
petitioner. See Exhibit 32 at 6. In his declaration, Mr. Maglio emphasizes the firm’s
policy of visiting petitioners in all cases, including contingency cases as well as vaccine
cases. Exhibit 36 at ¶ 8. According to the billing records, Mr. Kalinowski spent 9.5
hours driving to and from petitioner’s home. See Exhibit 32 at 6 (1st and 3rd entries
dated 10/3/14). The undersigned finds this amount of time to be appropriate. However,
petitioner seeks Mr. Kalinowski’s full hourly rate for his travel time. The undersigned
finds that he should be awarded one-half of his normal rate for these hours.

        In the Vaccine Program, special masters traditionally have compensated time
spent traveling when no other work was being performed at one-half an attorney’s
hourly rate. See Hocraffer v. Sec’y of Health & Human Servs., No. 99-533V, 2011 WL
3705153, at *24 (Fed. Cl. Spec. Mstr. July 25, 2011); Rodriguez v. Sec'y of Health &
Human Servs., No. 06-559V, 2009 WL 2568468, at *21 (Fed. Cl. Spec. Mstr. Jul. 27,
2009); English v. Sec’y of Health & Human Servs., No. 01-61V, 2006 WL 3419805, at
*12-13 (Fed. Cl. Spec. Mstr. Nov. 9, 2006). However, special masters should not use
this rule as standard practice but rather “[e]ach case should be assessed on its own
merits.” Gruber v. Sec'y of Health & Human Servs., 91 Fed. Cl. 773, 791 (2010). “Even
an automatic 50% award may be too high for an undocumented claim, given the
possibility that an attorney may use the travel time to work on another matter or not to
work at all while traveling.” Id.

        The billing records in this case do not indicate that Mr. Kalinowski performed any
work during the time he was traveling. In fact, the activity performed, driving a car, is
not the type to allow for simultaneously performed substantive work. See e.g.,
Rodriguez, 2009 WL 2568468, at *21 (compensating at one-half the attorney’s rate
when traveling by car). Since all travel occurred in 2014, petitioner will be awarded fees
at a rate of $162.50 for this time, representing one-half of Mr. Kalinowski’s 2014 rate,
already reduced to $325.

                 3. Paralegal Rates

        As indicated in Mr. Maglio’s declaration, the paralegals who are Florida
Registered Paralegals bill at a rate of $135 per hour, those who do not have this
designation bill at a rate of $95 to $105, and paralegals working in the Washington, DC
office bill at a rate of $145 per hour. Exhibit 36 at ¶¶ 22-27. In this case, the initial
paralegal work was billed at a rate of $135. Thereafter, paralegal work was billed at a
rate of $105 or $145, depending upon the particular paralegal performing the work.

       In the same decisions cited above, Scharfenberger and O’Neill, my colleagues
also addressed the issue of paralegal rates for the Maglio firm. See Scharfenberger,
2015 WL 3526559, aff’d 124 Fed. Cl. 224 (2015); O’Neill, 2015 WL 2399211. The
special master in Scharfenberger found the rates up to and including $125 to be
appropriate but reduced all higher rates to that maximum amount. 2015 WL 3526559,


                                             8
at *10. The special master in O’Neill accepted all rates as reasonable, but the highest
rate billed in that case was $135 per hour. 2015 WL 2399211, at *14.

      The undersigned finds that the rates billed for paralegal work in this case are
reasonable and will compensate petitioner at those rates.

              B. Appropriate Amount of Costs

        Petitioner seeks payment for costs totaling $1,789.22. See Exhibit 33, filed as an
Attachment to Pet. Motion. Petitioner has included the receipts or other documentation
for the majority but not all of these costs. See id. at 2-21.

      “It is petitioners’ burden to substantiate costs expended with supporting
documentation such as receipts, invoices, canceled checks, etc.” Ceballos v. Sec’y of
Health & Human Servs., No. 99-97V, 2004 WL 784910, at *13 (Fed. Cl. Spec. Mstr.
Mar. 25, 2004). Special masters, however, have awarded compensation for costs
without documentation when “satisfied that the costs incurred were related to the
proceedings . . . and were reasonable.” Erickson v. Sec’y of Health & Human Servs.,
No. 96-361V, 1999 WL 1268149, at *8 (Fed. Cl. Spec. Mstr. Dec. 10, 1999); see also
Ceballos, 2004 WL 784910, at *13; English v. Sec’y of Health & Human Servs., No. 01-
61V, 2006 WL 3419805, at *14-15 (Fed. Cl. Spec. Mstr. Nov. 9, 2006).

       In this case, petitioner has failed to provide receipts for three items, involving the
cost of shipping, postage, and PACER access. See Exhibit 33 at 1 (entries dated
7/11/14, 4/24/15, and 4/28/16). The total cost for these three items is $29.17.
Additionally, petitioner has not provided documentation for a credit of $2.47. See id.
(entry dated 5/5/16). Petitioner is showing commendable honesty in reporting this credit
and need not provide that documentation.

       The undersigned finds the undocumented amounts in this case to be reasonable
and related to the proceedings in this case. Petitioner is awarded the full amount of
costs requested.

              C. Amount Deducted

        Petitioner billed 36.1 hours of time for work performed in 2014 at a rate of $333
by Mr. Kalinowski. For the 62 hours of work performed by Mr. Kalinowski in 2015,
petitioner billed at a rate of $341. The undersigned has determined that an appropriate
rate for Mr. Kalinowski’s work in 2013-2015 is $325. Thus, petitioner’s award is reduced
by $288.80 to reflect the reduction in the 2014 rate and $992 to reflect the reduction in
the 2015 rate.

       The undersigned also has determined that petitioner shall be paid for Mr.
Kalinowski’s time spent traveling at one-half of his normal hourly rate. The undersigned
calculates 9.5 hours of travel time for Mr. Kalinowski. Thus, petitioner’s award is further
reduced by $1,543.75 to reflect the reduction in hourly rate from $325 to $162.50. The


                                              9
total amount deducted from the amount of attorneys’ fees requested by petitioner is
$2,824.55.

      The specific reductions and amounts paid are as follows:


Attorneys’ Fees:
   Category of         Hours      Hours      Rate        Rate      Amount      Amount
      Hours            Sought      Paid     Sought       Paid     Deducted      Paid
 2013 Work by Mr.
    Kalinowski           .2         .2       $325        $325        $0          $65
 2014 Work by Mr.
    Kalinowski          36.1       36.1      $333        $325     $288.80     $11,732.50
 2015 Work by Mr.
    Kalinowski           62         62       $341        $325       $992        $20,150
 2016 Work by Mr.
    Kalinowski          15.1       15.1        $349      $349        $0        $5,269.90
                                            $333 but                            Already
                                 Included    already                          included in
 Further Deduction                in 36.1   reduced                           $11,732.50
  for Travel Time       9.5        above     to $325    $162.50   $1,543.75      above
                                               $105      $105
                                                to        to
  Paralegal Work                               $145      $145        $0        $4,365.75

  Total for Fees                                                  $2,824.55   $41,583.15



Attorneys’ Costs:
      Description               Amount      Amount of     Amount          Amount Paid
                                 Billed      Receipt     Deducted
   Documented Costs            $1,760.05    $1,760.05       $0             $1,760.05
  Postage and Shipping          $29.17           ----        $0             $29.17

     Total for Costs                                         $0            $1,789.22




                                            10
        IV.      Conclusion

        The undersigned has determined that an appropriate hourly rate for petitioner’s
counsel in this case, Mr. Kalinowski of Maglio, Christopher & Toale, PA is $325 for work
performed in 2013-15 and $349 for work performed in 2016. Additionally, the
undersigned finds that counsel should be paid one-half of his normal rate for time spent
traveling. No other deduction is warranted.

       The undersigned awards $41,583.15 in attorneys’ fees, $1,789.22 in attorneys’
costs, and $588.76 for petitioner’s out-of-pocket expenses for a total award of
$43,961.137 as follows:

             A lump sum of $43,372.37, representing reimbursement for attorneys’
              fees and costs, in the form of a check payable jointly to petitioner and
              petitioner’s counsel, Isaiah Kalinowski; and

             A lump sum of $588.76, representing reimbursement for petitioner’s
              costs, in the form of a check payable to petitioner.

        The clerk of the court shall enter judgment in accordance herewith. 8

        IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




7This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
8 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     11